IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 40449

STATE OF IDAHO,                                  )     2014 Unpublished Opinion No. 359
                                                 )
       Plaintiff-Respondent,                     )     Filed: February 7, 2014
                                                 )
v.                                               )     Stephen W. Kenyon, Clerk
                                                 )
DONALD JOE JAY,                                  )     THIS IS AN UNPUBLISHED
                                                 )     OPINION AND SHALL NOT
       Defendant-Appellant.                      )     BE CITED AS AUTHORITY
                                                 )

       Appeal from the District Court of the Sixth Judicial District, State of Idaho,
       Bannock County. Hon. Stephen S. Dunn, District Judge.

       Judgment of conviction and unified sentence of seven years, with three years
       determinate, for possession of a controlled substance, affirmed; order denying
       Idaho Criminal Rule 35 motion for reduction of sentence, affirmed.

       Stephen D. Thompson, Ketchum, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Kenneth K. Jorgensen, Deputy
       Attorney General, Boise, for respondent.
                 ________________________________________________

                    Before GUTIERREZ, Chief Judge; GRATTON, Judge;
                                and MELANSON, Judge

PER CURIAM
       Donald Joe Jay pled guilty to possession of a controlled substance, methamphetamine.
Idaho Code § 37-2732(c)(1). The district court sentenced Jay to a unified term of seven years,
with three years determinate. Jay appealed his sentence and filed an Idaho Criminal Rule 35
motion for reduction of his sentence. The district court denied the motion, and Jay filed an
amended appeal to include the denial of his Rule 35 motion. On appeal, Jay contends the district
court abused its discretion by imposing an excessive sentence and by denying his Rule 35
motion.
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established.


                                                1
See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-15 (Ct. App. 1991); State
v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App. 1984); State v. Toohill, 103
Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing the length of a sentence,
we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho 722, 726, 170 P.3d 387,
391 (2007). Applying these standards, and having reviewed the record in this case, we cannot
say that the district court abused its discretion.
        Next, we review whether the district court erred in denying Jay’s Rule 35 motion. A
motion for reduction of sentence under Rule 35 is essentially a plea for leniency, addressed to the
sound discretion of the court. State v. Knighton, 143 Idaho 318, 319, 144 P.3d 23, 24 (2006);
State v. Allbee, 115 Idaho 845, 846, 771 P.2d 66, 67 (Ct. App. 1989). In presenting a Rule 35
motion, the defendant must show that the sentence is excessive in light of new or additional
information subsequently provided to the district court in support of the motion.         State v.
Huffman, 144 Idaho 201, 203, 159 P.3d 838, 840 (2007). In conducting our review of the grant
or denial of a Rule 35 motion, we consider the entire record and apply the same criteria used for
determining the reasonableness of the original sentence. State v. Forde, 113 Idaho 21, 22, 740
P.2d 63, 64 (Ct. App. 1987); Lopez, 106 Idaho at 449-51, 680 P.2d at 871-73. Upon review of
the record, we conclude no abuse of discretion has been shown.
        Therefore, Jay’s judgment of conviction and sentence, and the district court’s order
denying Jay’s Rule 35 motion, are affirmed.




                                                     2